RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                         File Name: 19a0146p.06

                     UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                   ┐
                                       Plaintiff-Appellee,   │
                                                             │
                                                             >       No. 18-1773
         v.                                                  │
                                                             │
                                                             │
 ANTON MAURICE FULLER-RAGLAND,                               │
                           Defendant-Appellant.              │
                                                             ┘

                           Appeal from the United States District Court
                      for the Western District of Michigan at Grand Rapids.
                    No. 1:18-cr-00016-1—Paul Lewis Maloney, District Judge.

                                  Decided and Filed: June 7, 2019*

                  Before: BOGGS, BATCHELDER, and BUSH, Circuit Judges

                                         _________________

                                             COUNSEL

ON BRIEF: Paul L. Nelson, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Grand
Rapids, Michigan, for Appellant. Mark V. Courtade, UNITED STATES ATTORNEY’S
OFFICE, Grand Rapids, Michigan, for Appellee.
                                         _________________

                                              OPINION
                                         _________________

        BOGGS, Circuit Judge. Anton Fuller-Ragland appeals from a sentence of 120 months of
imprisonment after pleading guilty to being a felon in possession of a firearm, in violation of
18 U.S.C. § 922(g)(1). Fuller-Ragland argues that the district court erred when it concluded that

         *This decision was originally filed as an unpublished opinion on June 7, 2019. The court has now
designated the opinion for publication.
 No. 18-1773                          United States v. Fuller-Ragland                                    Page 2


a violation of the Michigan offense of unarmed robbery, Mich. Comp. L. § 750.530, constituted a
“crime of violence” within the meaning of USSG § 2K2.1(a)(3). Fuller-Ragland also disputes
the applicability of a sentencing enhancement for an altered or obliterated serial number on a
firearm. Because we hold that a violation of Mich. Comp. L. § 750.530 is a “crime of violence,”
and because the district court did not commit plain error in applying the sentencing
enhancement, we affirm the district court’s sentence.

                             I. FACTS AND PROCEDURAL HISTORY

        On January 11, 2018, police officers in Portage, Michigan received a report of a
suspicious vehicle without a license plate in a jewelry-store parking lot. Fuller-Ragland was
sitting in the vehicle and admitted to officers that he was on probation, that he had a pistol on his
person, and that he did not have a concealed-carry permit. The officers confiscated Fuller-
Ragland’s pistol, arrested him, and recovered a second pistol, ammunition, and controlled
substances from the vehicle. The pistol Fuller-Ragland had been carrying was a 9mm pistol with
the serial number 158536. Fuller-Ragland’s presentence report (“PSR”) described the serial
number as “partially obliterated.”1 Fuller-Ragland was indicted and pleaded guilty to being a
felon in possession of a firearm, in violation of 18 U.S.C. § 922(g).

        Applying the Sentencing Guidelines (“Guidelines”), the PSR calculated Fuller-Ragland’s
base offense level under USSG § 2K2.1(a)(3) as 22, based in part on Fuller-Ragland’s prior
conviction for unarmed robbery in Michigan, which the PSR identified as a crime of violence.
The PSR also applied a four-level enhancement under USSG § 2K2.1(b)(4)(B), because the 9mm
pistol had an “altered or obliterated serial number.” The PSR established an advisory Guidelines
range of 121 to 151 months of imprisonment, although the statutory maximum Fuller-Ragland
could receive was 120 months. Fuller-Ragland did not object to the calculation of his base
offense level or the imposition of the four-level enhancement for an altered or obliterated serial
number. He did, however, object to the PSR’s recommendation that the district court should not
grant him a reduction for acceptance of responsibility.

        1An    eTrace on the 9mm pistol revealed that the weapon had been reported stolen. Further ATF
investigations uncovered that the pistol had been used in two shootings, including a shooting the day before police
seized the pistol from Fuller-Ragland.
 No. 18-1773                            United States v. Fuller-Ragland                                      Page 3


         At sentencing, the district court sustained Fuller-Ragland’s objection and gave him a full
acceptance-of-responsibility credit, reducing his Guidelines range to 87 to 108 months of
imprisonment. The district court considered the 18 U.S.C. § 3553(a) factors and decided that an
upward variance to the statutory maximum—120 months—was appropriate because the
circumstances of Fuller-Ragland’s arrest and his prior record indicated that Fuller-Ragland was a
“significant risk to the public and a significant risk to re-offend.” The district court focused on
the protection of the public, deterrence, and Fuller-Ragland’s criminal history in its decision to
vary upward and impose the statutory maximum. Fuller-Ragland did not object. This appeal
followed.
                                                 II. ANALYSIS

         Fuller-Ragland alleges two errors in his sentence. First, he disputes that the Michigan
offense of unarmed robbery, Mich. Comp. L. § 750.530, is a “crime of violence” under USSG
§ 2K2.1(a)(3), and asserts that his Guidelines range was incorrectly calculated. Second, Fuller-
Ragland argues that because the serial number on the 9mm pistol was only “scratched through
but still [was] clearly legible,” the four-level enhancement under USSG § 2K2.1(b)(4)(B) is not
applicable. He asks that this court vacate his sentence and remand for resentencing.
                                            A. Standard of Review

         A district court’s failure to properly calculate the advisory Guidelines range is a
“significant procedural error.” Gall v. United States, 552 U.S. 38, 51 (2007). Fuller-Ragland did
not object to the PSR nor did he raise these issues in the district court. Therefore, we review his
challenge to the procedural reasonableness2 of his sentence for plain error. See United States v.
Vonner, 516 F.3d 382, 385 (6th Cir. 2008) (en banc); United States v. Bostic, 371 F.3d 865, 872–
73 (6th Cir. 2004). Fuller-Ragland must show an error that was “obvious or clear,” that affected
his substantial rights and that this adverse impact seriously “affected the fairness, integrity, or
public reputation of the judicial proceedings.” Vonner, 516 F.3d at 386 (quoting United States v.


         2Fuller-Ragland  also suggests that his sentence was substantively unreasonable because, as the Guidelines
are subject to the same interpretive rules as other statutes, a mistake in applying the Guidelines constitutes an abuse
of discretion. Gall v. United States, 552 U.S. 38, 51 (2007), identifies a failure to calculate the Guidelines range
correctly as a procedural, not a substantive error. Fuller-Ragland has not identified authority indicating that we
should depart from this precedent, and acknowledges that the error is procedural.
 No. 18-1773                          United States v. Fuller-Ragland                                    Page 4


Gardiner, 463 F.3d 445, 459 (6th Cir. 2006)). Plain error warrants reversal “only in exceptional
circumstances and only where the error is so plain that the trial judge . . . [was] derelict in
countenancing it.” United States v. Carroll, 26 F.3d 1380, 1383 (6th Cir. 1994).

        This court has not previously addressed whether a violation of the current version of
Mich. Comp. L. § 750.530 constitutes a “crime of violence” within the meaning of the
Guidelines. See USSG §§ 2K2.1(a)(3); 4B1.2(a). We have held that a violation of an earlier
version of this statute3 is a “violent felony” for purposes of the Armed Career Criminal Act
(“ACCA”). See Chaney v. United States, 917 F.3d 895, 897 (6th Cir. 2019); United States v.
Matthews, 689 F. App’x 840, 846 (6th Cir. 2017). Two of our sister circuits agree. See United
States v. Lamb, 638 F. App’x 575, 577 (8th Cir. 2016), vacated on other grounds, 137 S. Ct. 494
(2016); United States v. Tirrell, 120 F.3d 670, 680 (7th Cir. 1997). We routinely use authority
that interprets the elements clause in the ACCA, 18 U.S.C. § 924(e)(2)(B)(i), to interpret the
same phrase that appears in the Guidelines: “has as an element the use, attempted use, or
threatened use of physical force against the person of another.” See United States v. Maynard,
894 F.3d 773, 774 (6th Cir. 2018).

        Before the 2004 amendment, Mich. Comp. L. § 750.530 provided that:

        Any person who shall, by force and violence, or by assault or putting in fear,
        feloniously rob, steal and take from the person of another, or in his presence; any
        money or other property which may be the subject of larceny, such robber not
        being armed with a dangerous weapon, shall be guilty of a felony, punishable by
        imprisonment in state prison not more than 15 years.

Mich. Comp. L. § 750.530 (P.A. 1931, No. 328 § 530) (amended by P.A. 2004, No. 128). After
the amendment, the statute now reads:
                 (1) A person who, in the course of committing a larceny of any
                     money or other property that may be the subject of larceny,
                     uses force or violence against any person who is present, or

        3See  Chaney v. United States, 917 F.3d 895, 900 n.2 (6th Cir. 2019); United States v. Matthews, 689 F.
App’x 840, 844 (6th Cir. 2017); United States v. Tirrell, 120 F.3d 670, 679–80 (7th Cir. 1997). In United States v.
Lamb, 638 F. App’x 575, 576–77 (8th Cir. 2016), vacated on other grounds, 137 S. Ct. 494 (2016), it is not clear
whether Lamb was convicted under the original or amended version of Mich. Comp. L. § 750.530. Lamb, however,
relied on Michigan cases that interpreted the pre-amendment version of the unarmed-robbery statute. See Lamb, 638
F. App’x at 576 (citing People v. Randolph, 648 N.W.2d 164 (Mich. 2002), superseded by statute, P.A. 2004, No.
128, as recognized in People v. March, 886 N.W.2d 396 (Mich. 2016)).
 No. 18-1773                           United States v. Fuller-Ragland                                     Page 5


                      who assaults or puts the person in fear, is guilty of a felony
                      punishable by imprisonment for not more than 15 years.
                 (2) As used in this section, “in the course of committing a larceny”
                     includes acts that occur in an attempt to commit the larceny, or
                     during commission of the larceny, or in flight or attempted
                     flight after the commission of the larceny, or in an attempt to
                     retain possession of the property.

Mich. Comp. L. § 570.530. Fuller-Ragland was convicted under the amended statute. It does
not appear that this circuit, or any of our sister circuits, have examined the amended statute.4
Our analysis of whether Michigan’s unarmed-robbery statute constitutes a “crime of violence”
within the meaning of the Guidelines is confined to the statute under which Fuller-Ragland was
sentenced. Chaney, 917 F.3d at 900 n.2.

        The term “crime of violence” in USSG § 2K2.1(a)(3) has “the meaning given that term in
§ 4B1.2(a) and Application Note 1 of the Commentary to § 4B1.2.” USSG § 2K2.1, comment.
(n.1). USSG § 4B1.2(a) provides that:

                 The term “crime of violence” means any offense under federal or
                 state law, punishable by imprisonment for a term exceeding one
                 year that—
                 (1) has as an element the use, attempted use, or threatened use of
                     physical force against the person of another, or
                 (2) is murder, voluntary manslaughter, kidnapping, aggravated
                     assault, a forcible sex offense, robbery, arson, extortion, or the
                     use or unlawful possession of a firearm described in 26 U.S.C.
                     § 5845(a) or explosive material as defined in 18 U.S.C.
                     § 841(c).

        Fuller-Ragland argues that Michigan’s unarmed-robbery statute is not a “crime of
violence” within the meaning of USSG § 4B1.2(a)(1) because it does not have the use, attempted
use, or threatened use of physical force against the person of another as an element. He also
contends that, as amended, the Michigan offense is “broader” than generic robbery and therefore
does not fall within the enumerated-offense clause.


        4Two    district courts have concluded that a violation of Michigan’s unarmed-robbery statute, as amended, is
not a crime of violence. See United States v. Harris, 323 F. Supp. 3d 944 (E.D. Mich. 2018); United States v. Lamb,
No. 16-20077, 2017 WL 730426 (E.D. Mich. Feb. 24, 2017).
 No. 18-1773                     United States v. Fuller-Ragland                           Page 6


       The United States, relying in large part on analyses of the statute before it was amended,
argues that Michigan unarmed robbery is a crime of violence under both the “elements” and
“enumerated” clauses. The United States maintains that Michigan courts construe the statute
consistently with the degree of force required for “physical force” under Johnson v. United
States, 559 U.S. 133 (2010). The United States also contends that, even if we agree with Fuller-
Ragland that Michigan unarmed robbery is not a crime of violence, the district court did not
commit plain error.

       We begin with the “elements” clause of USSG § 4B1.2(a)(1).              In this inquiry, we
consider whether Michigan unarmed robbery has as an element “the use, attempted use, or
threatened use of physical force against the person of another.” Ibid.; see also United States v.
Yates, 866 F.3d 723, 727 (6th Cir. 2017). To make this assessment, we apply the “categorical”
approach, “meaning that we look at the statutory definition of the crime of conviction, not the
facts underlying that conviction, to determine the nature of the crime.” United States v. Ford,
560 F.3d 420, 421–22 (6th Cir. 2009). We assume that Fuller-Ragland’s conviction was based
on the least of the acts criminalized under the Michigan unarmed-robbery statute and then
determine whether those acts would qualify as a crime of violence under the Guidelines. Yates,
866 F.3d at 728. The Supreme Court has held that, in the context of the ACCA, “the phrase
‘physical force’ means violent force—that is, force capable of causing physical pain or injury to
another person.” Johnson, 559 U.S. at 140 (emphasis in original). In Stokeling v. United States,
139 S. Ct. 544, 550 (2019), decided after the briefing in this case concluded, the Supreme Court
elaborated that “force capable of causing . . . injury” includes any level of force, however, small,
that is necessary to “overcome the victim’s resistance.” With these cases in mind, we look to
state law to determine the minimum level of force criminalized under Mich. Comp. L. § 750.530
and then determine if that conduct is the type of “violent force required by the [G]uidelines’
force clause.” Yates, 866 F.3d at 728.

       The elements of Michigan unarmed robbery are: (1) feloniously taking the property of
another; (2) using force or violence or assault or putting in fear against any person present while
attempting, committing, fleeing or attempting to flee, or in attempting to retain possession of the
property; (3) doing so while unarmed. People v. Harverson, 804 N.W.2d 757, 761 (Mich. Ct.
 No. 18-1773                             United States v. Fuller-Ragland                                         Page 7


App. 2010); Mich. Comp. L. § 750.530.                       Michigan’s unarmed-robbery statute uses the
disjunctive “or” to separate “force,” “violence,” “assault,” and “putting in fear,” which indicates
that the defendant can use any of these to commit unarmed robbery. See Mich. Comp. L.
§ 750.530(1); People v. Kowalski, 803 N.W.2d 200, 208 (Mich. 2011) (explaining that use of the
disjunctive “or” indicates there may be multiple ways to commit a crime); see also People v.
Keller, Nos. 334123 & 335254, 2018 WL 559696, at *3 (Mich. Ct. App. Jan. 25, 2018) (“Thus,
‘put[ting] the person in fear’ is just one type of conduct that can establish robbery when the actor
engages in the conduct ‘in the course of committing a larceny.’” (quoting Mich. Comp. L.
§ 750.530(1))). If there is a realistic probability that Michigan applies its unarmed-robbery
statute in a way that “criminalizes a level of force lower than the type of violent force required
by” the Supreme Court’s decisions, then a violation of that statute is not a “crime of violence.”
Yates, 866 F.3d at 730.

         Both Fuller-Ragland’s and the United States’s arguments center on “force.” But we
conclude that “putting in fear” represents the least of the acts criminalized under Mich. Comp. L.
§ 750.530, and our analysis must proceed accordingly.5                        See Yates, 866 F.3d at 728.               In
Matthews, we held that “[b]ecause Michigan law requires one to fear injury in order to be ‘put in
fear,’ Michigan’s statute criminalizing unarmed robbery is a violent felony for the purposes of
the ACCA.”         689 F. App’x at 845; see also Chaney, 917 F.3d at 900.                            In reaching this
conclusion, we relied on Michigan precedent interpreting the pre-amendment statute as requiring
that “the act causing the victim to be put in fear—however slight—must be ‘capable of causing
physical pain or injury to another person.’” Matthews, 689 F. App’x at 845 (quoting Johnson,



         5Stokeling    v. United States analyzed only whether the force required for robbery by actual force under
Florida law was consistent with Johnson. See 139 S. Ct. 544, 549 (2019). Because, however, Michigan courts have
made it clear that actual force is not necessary to commit a robbery, we must determine whether Michigan unarmed
robbery requires a “threatened use of physical force” consonant with Stokeling. USSG § 4B1.2(a)(1) (emphasis
added). Harris, which Fuller-Ragland relies on, does not address whether “putting in fear” under the amended
statute is sufficient under the elements clause. Instead, the district court held that the level of “force” required under
the statute was not “linked to a potential for physical pain or injury,” and because Michigan courts have “affirmed
unarmed robbery convictions involving force that lacked the meaningful potential to cause such pain or injury, the
crime of unarmed robbery in Michigan is not a ‘crime of violence’ under the elements clause of § 4B1.2(a).” 323 F.
Supp. 3d at 950. We note that Harris predates Stokeling, which clarified that any force necessary to overcome a
victim’s resistance is sufficient. For that reason, we do not find Harris or the other district court case cited in note 4,
supra, persuasive.
 No. 18-1773                        United States v. Fuller-Ragland                                Page 8


559 U.S. at 140). In People v. Kruper, 64 N.W.2d 629, 632 (Mich. 1954), the Michigan
Supreme Court explained:

        Whenever the elements of force or putting in fear enter into the taking, and that is
        the cause which induces the party to part with his property, such taking is robbery.
        This is true regardless of how slight the act of force or the cause creating fear may
        be, provided, in the light of the circumstances, the party robbed has a reasonable
        belief that he may suffer injury unless he complies with the demand.

Because “putting in fear” requires a fear of physical injury, the pre-amendment version of
Michigan unarmed robbery was a crime of violence. See Chaney, 917 F.3d at 900; Matthews,
689 F. App’x at 845; see also United States v. Mitchell, 743 F.3d 1054, 1059 (6th Cir. 2014)
(a violation of Tennessee’s robbery statute is a crime of violence because commission of robbery
through fear requires fear of bodily injury from physical force); United States v. Lewis, 405 F.3d
511, 514 (7th Cir. 2005) (violation of Indiana’s robbery statute accomplished by putting
someone in fear is crime of violence because it must be a fear of physical injury). We therefore
turn to Michigan precedent interpreting the amended statute to determine whether a violation of
Michigan’s amended unarmed-robbery statute is a crime of violence. See Mitchell, 743 F.3d at
1059.

        The amendments to the statute created a “broader change” to Michigan’s robbery
statutes.6 People v. Williams, 814 N.W.2d 270, 276 (Mich. 2012) (emphasis in original). The
pre-amendment statute required that the force, violence, assault, or putting in fear used to
accomplish the underlying larceny had to be contemporaneous with the taking. Id. at 273 (citing
People v. Randolph, 648 N.W.2d 164, 167 (Mich. 2002), superseded by statute, P.A. 2004, No.
128, as recognized in People v. March, 886 N.W.2d 396 (Mich. 2016)). The amended statute
adopted the transactional theory of robbery; therefore the force, violence, assault, or putting in
fear did not have to be used to accomplish the taking—instead it could be used before or after the
taking, in flight or attempted flight, or to retain the stolen property.                  Id. at 273–74.
The amendment also extended the robbery statute to cover both a completed larceny and an

        6People   v. Williams, 814 N.W.2d 270, 274 (Mich. 2012), considered whether the amendment to Mich.
Comp. L. § 750.530 removed the element of a completed larceny from the Michigan offenses of armed or unarmed
robbery. Williams affirmed a defendant’s conviction for armed robbery because he used the threat of force or
violence against a clerk by “representing that he was armed with a dangerous weapon . . . .” Id. at 280.
 No. 18-1773                           United States v. Fuller-Ragland                                    Page 9


attempt.7 Id. at 276–77. But Michigan Supreme Court precedent interpreting the amended
unarmed-robbery statute has not examined what is sufficient to convict a defendant for unarmed
robbery by putting in fear under the amended statute.8

        Under the pre-amendment version of the statute, Michigan assessed whether an
individual had been put in fear through the following inquiry: “[w]hen a person is induced to part
with property out of fear, the test to determine whether a robbery has been committed is whether
‘the party robbed has a reasonable belief that he may suffer injury unless he complies with the
demand.’” People v. Hearn, 406 N.W.2d 211, 214 (Mich. Ct. App. 1987) (quoting Kruper, 64
N.W.2d at 632). Michigan’s intermediate appellate court has continued applying this analysis in
determining whether a victim was put in fear under the amended statute.

        In People v. Harris, No. 267333, 2007 WL 1989454, at *2 (Mich. Ct. App. July 10,
2007) (per curiam), the Michigan Court of Appeals held that there was insufficient evidence to
support a conviction for an unarmed robbery under the amended statute. The defendant got into
a taxi, but the driver refused to take him anywhere without payment up front because she had
been recently stiffed by someone going to the same address. Id. at *1. The defendant and the
driver got into an argument, and the defendant told the driver that the next time he saw her, “he
was going to put a cap in [her].” Ibid. Then the defendant grabbed some money from the cab’s
console and left. The driver testified at trial that she was not afraid and thought it was an empty
threat. Ibid. The court found that there was no evidence that the defendant had committed the
larceny by force, violence, or assault—he had not attempted to commit a battery against the

        7Williams   noted that the amendment was consistent with the Model Penal Code’s definition of robbery.
814 N.W.2d at 278 (citing 2 American Law Institute, Model Penal Code & Commentaries § 222.1, at 96 (1980)).
The Model Penal Code provides that a person is guilty of robbery if, in the course of committing a theft, the robber
“[t]hreatens another with or purposely puts him in fear of immediate serious bodily injury[.]” 2 American Law
Institute, Model Penal Code & Commentaries § 222.1, at 96 (1980). This appears to be consistent with the level of
force required by Johnson v. United States, 559 U.S. 133, 140 (2010). Williams expressly stated that the Model
Penal Code was not used as interpretive tool, but rather to put the amendments in context. Williams, 814 N.W.2d at
278 n.42. The use of Model Penal Code language, the court explained, “complements our conclusion that the
Legislature was not undertaking an effort to (re)codify the common law understanding with the 2004 revisions.”
Ibid.
        8Williams   does address the threatened use of force in relation to armed robbery. Treating robbery as an
offense against a person is “particularly appropriate” when the robber is armed because “the safety and security of
the person is most severely threatened, and the larcenous taking is of secondary importance.” 814 N.W.2d at 280
(quoting People v. Hendricks, 521 N.W.2d 546, 553 (Mich. 1994)).
 No. 18-1773                     United States v. Fuller-Ragland                          Page 10


driver or put her in “reasonable apprehension” of an immediate battery. Ibid. Nor was there any
evidence that “the larceny was accomplished by fear.” Id. at *2. Relying on the test in Hearn
and Kruper, which interpreted the pre-amendment statute, the court explained that “[w]hether
property is taken as a result of fear must be determined from the victim’s perspective.” Ibid.
The driver’s testimony established that she had not been placed in fear, and the defendant had
not used a threat of injury to demand money from the driver. Ibid.

       Other decisions from the Michigan Court of Appeals track this analysis. In determining
whether the evidence was sufficient for a conviction of unarmed robbery by putting in fear, the
court has examined whether the victim had a reasonable belief that he or she will suffer physical
injury if he or she does not comply with the robber’s demands. For example, in People v.
Nelson, No. 316065, 2014 WL 4628765, at *1 (Mich. Ct. App. Sept. 16, 2014) (per curiam), the
court affirmed a defendant’s conviction of two counts of unarmed robbery when the defendant
accosted two victims, Jeffrey and Draper. The defendant punched Jeffrey, and took property that
belonged to both victims. The defendant argued that there was insufficient evidence to support
his conviction of unarmed robbery against Draper. Id. at *3. The court concluded that the
defendant “accomplished the taking from Draper by placing Draper in fear” because Draper had
testified that he was afraid of being hurt. Id. at *4; see also People v. Krok, No. 341288, 2019
WL 1780634, at *3 (Mich. Ct. App. Apr. 23, 2019) (per curiam) (evidence was sufficient to
prove defendant robbed a store by putting the clerk in fear of being hurt when defendant, while
wearing a ski mask, entered the store at 3:30 a.m., demanded money, and both of the defendant’s
hands were not visible at times during the robbery); People v. Scott, No. 338046, 2018 WL
2166047, at *1 (Mich. Ct. App. May 10, 2018) (per curiam) (“By telling her that he was going to
be arrested for beating a female and then walking toward her, defendant threatened to harm her.
Viewing the evidence in the light most favorable to the prosecution, there is sufficient evidence
to establish that defendant assaulted or put the victim in fear while taking her phone.”); People v.
Houle, No. 289436, 2010 WL 2441041, at *1 (Mich. Ct. App. June 17, 2010) (per curiam)
(elements for conviction of unarmed robbery “alternatively satisfied” because defendant caused
victim to feel “intense fear” when he shoved her); People v. Blount, Nos. 270875, 271062 &
271292, 2007 WL 4548042, at *6 (Mich. Ct. App. Dec. 27, 2007) (per curiam) (sufficient
evidence to convict defendant of unarmed robbery when defendant and his accomplice searched
 No. 18-1773                     United States v. Fuller-Ragland                         Page 11


the house, demanded money, threatened a “blood bath,” punched one victim, then went through
the other victim’s pockets and took his money, allowing the jury to infer that the victim was “in
reasonable fear of an immediate battery if he resisted”).

       Michigan defines “putting in fear” as a fear of physical injury. See Harris, 2007 WL
1989454, at *2. This is consistent with the pre-amendment statute. See Chaney, 917 F.3d at
900; Matthews, 689 F. App’x at 845. Furthermore, because “putting in fear” of physical injury
involves a “threatened use” of at least enough force to overcome a victim’s resistance, it is
consistent with the Guidelines and with Stokeling. USSG § 4B1.2(a)(1); see Stokeling, 139 S.
Ct. at 553. We therefore hold that a violation of Mich. Comp. L. § 750.530, as amended, is a
“crime of violence” within the meaning of the elements clause of USSG § 4B1.2(a)(1) and
USSG § 2K2.1(a)(3). Consequently, we will not address whether Michigan unarmed robbery fits
within the enumerated-offense clause.       The district court did not commit plain error in
calculating Fuller-Ragland’s advisory Guidelines range.

     B. The Four-Level Enhancement for an “Altered or Obliterated” Serial Number

       We next consider whether the district court committed plain error in applying the four-
level enhancement for an altered or obliterated serial number under USSG § 2K2.1(b)(4)(B).
Fuller-Ragland argues that the enhancement is not applicable because the serial number was
“sufficiently legible to be read” and to allow the 9mm pistol to be traced. Fuller-Ragland
proposes that, as the serial number was legible and visible to the naked eye, any damage to it was
not material. He attempts to distinguish precedent from other circuits by emphasizing that, in
those cases, the serial numbers were illegible or there was more severe damage. Fuller-Ragland
also contends that, because law enforcement could trace the firearm, applying the enhancement
here is inconsistent with the policy behind the enhancement.

       The United States asserts that the district court did not commit plain error in applying the
enhancement because the cases from this and other jurisdictions have applied the enhancement
even when the serial number has only been partially destroyed. The United States argues that
Fuller-Ragland’s proposed “naked-eye test” is inconsistent with this precedent, and that the serial
number on the 9mm pistol was “markedly obliterated, scratched through and the majority of the
 No. 18-1773                          United States v. Fuller-Ragland                                   Page 12


numbers unreadable unless subjected to close scrutiny.”                  The United States maintains that
applying the enhancement for serial numbers that have been rendered substantially less legible is
in harmony with the policy goals behind the enhancement because punishing possession of
weapons that appear more difficult to trace deters trafficking in untraceable weapons.

        The record does not contain a picture of the 9mm pistol with its “partially obliterated
serial number.” The United States filed a motion in district court to supplement the record for
appeal with a picture of the pistol. Fuller-Ragland opposed the motion, and the district court has
not issued a ruling. This deficiency is inconvenient, but does not hamper our review in this
particular case. Fuller-Ragland did not object to the PSR and is therefore deemed to have
accepted all the factual allegations contained in it. See Vonner, 516 F.3d at 385.9 Absent an
objection, the district court can accept any undisputed portions of the PSR as a finding of fact. 10
See United States v. Denson, 728 F.3d 603, 615 (6th Cir. 2013). We therefore proceed with the
understanding that the serial number on the 9mm pistol was “partially obliterated,” even though
law enforcement was eventually able to identify the number and trace the pistol. The record
does not indicate the means by which law enforcement was able to recover the serial number and
trace the gun.

        Section 2K2.1(b)(4)(B)’s enhancement applies whether or not the defendant is aware of
the alteration or obliteration. USSG § 2K2.1 comment. 8(B); United States v. Love, 364 F.
App’x 955, 959 (6th Cir. 2010). The Guidelines do not define what constitutes an “altered or
obliterated serial number.” See Love, 364 F. App’x at 959–60; United States v. Carter, 421 F.3d
909, 911 (9th Cir. 2005).

        We have only briefly addressed this enhancement in Love. In that case, we relied on
Carter, 421 F.3d at 916, which held that a serial number is “altered or obliterated” when it is
“materially changed in a way that makes accurate information less accessible.” See Love, 364 F.
App’x at 959–60 (discussing Carter). In Love, we held that the district court did not “clearly

        9For  this reason, we also reject Fuller-Ragland’s argument that we should not accord any deference to the
record’s description of the serial number as “partially obliterated.”
         10The district court did not refer to the status of the 9mm pistol’s serial number during Fuller-Ragland’s
sentencing hearing.
 No. 18-1773                         United States v. Fuller-Ragland                    Page 13


err” when it concluded that the firearm in question had an altered or obliterated serial number
when “two of the serial numbers were markedly more difficult to ascertain,” and “the numbers
were not immediately distinguishable to the investigators.” Id. at 960.

       Other courts that have interpreted “altered or obliterated” have followed Carter’s holding
and analysis. See United States v. Serrano-Mercado, 784 F.3d 838, 850 (1st Cir. 2015); United
States v. Harris, 720 F.3d 499, 503–04 (4th Cir. 2013); United States v. Justice, 679 F.3d 1251,
1254 (10th Cir. 2012); United States v. Jones, 643 F.3d 257, 258 (8th Cir. 2011); United States v.
Perez, 585 F.3d 880, 884–85 (5th Cir. 2009). Analyzing the application of the enhancement
when the gun in question had its serial number printed in two separate locations, the Eleventh
Circuit has held that the enhancement applies “either when any serial number on a gun has been
altered or obliterated or when just one serial number has been altered or obliterated.” United
States v. Warren, 820 F.3d 406, 408 (11th Cir. 2016) (per curiam) (emphasis in original); see
also United States v. Adams, 305 F.3d 30, 34 (1st Cir. 2002) (holding that “any change that
makes the serial number appreciably more difficult to discern” is sufficient for conviction under
18 U.S.C. § 922(k), which criminalizes possession of a firearm with a serial number that has
been “removed, obliterated, or altered”); United States v. Mixon, 166 F.3d 1216, at *3 (6th Cir.
1998) (table) (affirming conviction under 18 U.S.C. § 922(k) because “a portion of the serial
number had been obliterated” and “a reasonable fact-finder could conclude that the serial number
had been altered or obliterated”).

       Other jurisdictions have concluded that the enhancement applies even when a portion of
the serial number had been removed, partially obliterated, or altered. See Warren, 820 F.3d at
408 (enhancement applies when any serial number on a gun has been altered or obliterated);
Serrano-Mercado, 784 F.3d at 850 (concluding that enhancement applies when the gun’s serial
number is printed in two locations and one of the serial numbers has been obliterated but the
other has not); Harris, 720 F.3d at 504 (district court did not err in applying the enhancement
when there were “gouges and scratches” on the serial number that precluded the court from
reading the number correctly); Perez, 585 F.3d at 885 (affirming district court’s finding that the
serial number was “altered or obliterated” when it appeared that someone had tried to scratch the
numbers off). Similarly, courts have affirmed the application of the enhancement when the serial
 No. 18-1773                     United States v. Fuller-Ragland                          Page 14


number was initially unreadable, but eventually recovered. See Justice, 679 F.3d at 1254;
Carter, 421 F.3d at 910. Courts have also concluded that the policy behind the enhancement—
deterrence and assisting law enforcement—is served even if law enforcement can ultimately
identify the serial number and trace the firearm. See Harris, 720 F.3d at 502–03; Carter,
421 F.3d at 915.

       In light of the record, the standard of review we are bound to apply, our opinion in Love,
and the way other jurisdictions have interpreted and applied this enhancement, we conclude only
that the district court did not commit plain error in applying the enhancement in USSG
§ 2K2.1(b)(4)(B). The PSR described the serial number as “partially obliterated,” a description
that indicates that at least some of the digits in the 9mm pistol’s serial number had been altered
or obliterated. See Love, 364 F. App’x at 960. The fact that some of the digits may have been
visible and law enforcement was eventually able to recover the serial number and trace the
firearm does not, under the specific circumstances of this case, make the application of the
enhancement an “error . . . so plain that the trial judge . . . [was] derelict in countenancing it.”
Carroll, 26 F.3d at 1383.

       The judgment of the district court is AFFIRMED.